DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Regarding claim 1, line 5, the term “CSI-RS” should be spelled out.
Regarding claim 10, line 8, the term “CSI-RS” should be spelled out.
Regarding claim 15, line 8, the term “CSI-RS” should be spelled out.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art discloses or suggests that a method for reporting, by a user equipment (UE), channel state information (CSI) in a wireless communication system, the method comprising: calculating feedback information by means of the at least one CSI-RS; and reporting the CSI to the base station by using the calculated feedback .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Xia et al (US 2015/0222347) disclose a method for configuring channel state information reference signal, base station, and Access Point.
	Wei et al (US 2015/0043444) disclose a concurrent device to device and cellular communication method with multiple antennas, user equipment using the same, base station using the same and communication system using the same.
	Park et al (US 2018/0235008) disclose a method for transmitting/receiving wireless signal in wireless communication system and device therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KTAugust 26, 2021